                                            Case 3:18-cr-00345-SI Document 72 Filed 08/19/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     UNITED STATES OF AMERICA,                        Case No. 18-cr-00345-SI-1
                                   8                    Plaintiff,
                                                                                          ORDER DIRECTING THAT
                                   9               v.                                     DEFENDANT’S FEDERAL SENTENCE
                                                                                          IS TO BE SERVED CONCURRENTLY
                                  10     DENNIS PERRY,                                    WITH THE STATE COURT
                                                                                          SENTENCE
                                  11                    Defendant.

                                  12
Northern District of California




                                              The Court has received an inquiry from the Bureau of Prisons regarding how defendant’s
 United States District Court




                                  13
                                       federal sentence should run with respect to a sentence he has served with the State of California.
                                  14
                                       The Court hereby directs that defendant’s federal sentence should run concurrent with the state
                                  15
                                       sentence.
                                  16          The government is directed to serve this order upon the Bureau of Prisons.
                                  17

                                  18          IT IS SO ORDERED.
                                  19

                                  20   Dated: August 19, 2020                      ______________________________________
                                  21                                                 SUSAN ILLSTON
                                                                                     United States District Judge
                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
